DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks page 8-11, filed January 18, 2022, with respect to the claim elements of previously rejection claim 5 (now added to amended claim 1) under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1,3-4 and 6-22 are allowed (renumbered 1-20, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious automatically generate legal tag property values and to assess one or more existing legal tag property values by a comparison to one or more of the automatically generated legal tag property 10values; based at least in part on the comparison, revising one or more of the existing legal tag property values to generate assessed legal tag property values                                 in combination with all other limitations as presented by Applicant.
	Regarding claim 19, the prior art of record fails to anticipate or render obvious automatically generate legal tag property values and to assess one or more existing legal tag property 25values by a comparison to one or more of the automatically generated legal tag property values; based at least in part on the comparison, revise one or more of the existing legal tag property values to generate assessed legal tag property values store the assessed legal tag property values in association with the 30data, in combination with all other limitations as presented by Applicant.
	Regarding claim 20, the prior art of record fails to anticipate or render obvious automatically generate legal tag property values and to assess one or more existing legal tag property values by a comparison to one or more of the automatically generated legal tag property values; 10based at least in part on the comparison, revise one or more of the existing legal tag property values to generate assessed legal tag property values store the assessed legal tag property values in association with the data, in combination with all other limitations as presented by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Poedjono in U.S. Patent 6751555 teaches “A system and method for viewing well log data. An identifier associated with a wellbore is entered into a display device at a first location. The well identifier is transmitted to a first database at a second location having well log data or ancillary data therein. The well log data or ancillary data are sent to the first location, and a table of contents indexing the data is generated for display on the display device” (Abstract).     
	Dhond et al. in U.S. Patent 6195092 teaches “A log graphics presentation editor software utility method and system for creating and editing multi-well log computer graphics presentations. This method and system comprises a presentation editor software utility with a spreadsheet-like graphical user interface. The presentation editor displays multiple oil-well log object-oriented programming graphical objects simultaneously. The user can create, edit and archive attribute values of the graphical objects; change the attributes of individual graphical objects displayed in the log graphics presentation; selectively update the attributes of associated graphical objects; automatically apply the changed attribute values to all the selected graphical objects within the presentation editor display; and archive the graphical objects and their attributes to create new log graphic presentations or to add to other log graphic presentations”  (Abstract).
	  Ayan et al. in U.S. Patent Publication 20050119911 teaches “A Single Well Predictive Model (SWPM) software based computer system stores a Single Well Predictive Model (SWPM) software” (Abstract, [0063]-[0065], [0007]).                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865